Opinion of the Court by
Judge Lindsay :
The answer of Soward -presented- no sufficient reason for making Wings Johnson a party to this action.
If in point of fact he was the beneficial owner of the note sued on, proof that such was the case would have authorized the note held by Soward against him- to be set off against it, even in the hands of the appellees. The proof failed to- sustain this hypothesis, and the verdi-ct in favor of the appellee was therefore correct.
Perceiving no error in -the action of -the -circuit court as to the law of the case the judgment must be affirmed.